NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 16/686,359, which is a broadening reissue application of U.S. Application No. 14/939,152 (hereinafter the “152 Application"), entitled ELECTRONIC DEVICE AND BATTERY CHARE/DISCHARGE CONTROL METHOD THEREOF, which issued as U.S. Patent No. 9,853,476 (hereinafter the “476 Patent") on December 26, 2017.
The status of the claims is as follows:
Claims 1-47 are pending and examined herein.
Claims 1-47 are rejected.

I.	STATUS OF CLAIMS
The 476 Patent issued with claims 1-27.
Applicant filed a preliminary amendment on November 19, 2019 (hereinafter the "2019 Preliminary Amendment") along with the filing of the present application.  In the 2019 Preliminary Amendment, claims 1-27 were unchanged and new claims 28-47 were added.
Therefore, claims 1-47 are pending and will be examined herein.

II.	PRIORITY
Examiners acknowledge that the present application is a reissue of the 152 Application, now the 476 Patent.  Examiners further acknowledge the Applicant’s claim of foreign priority to KR10-2014-0157840, filed November 13, 2014.

III.	OBJECTIONS TO CLAIM AMENDMENTS
37 C.F.R. §1.173 (in part)
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added. 
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendments to the claims provided in the 2019 Preliminary Amendment are objected to because they are not compliant with one or more parts of the §1.173.  Since each of claims 29-47 are new with respect to the original patent, i.e., the 707 Patent, they should be fully underlined, both claim numbers and text.  See also MPEP §1453(V) 

IV. 	REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed November 18, 2019 (hereinafter the "2019 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2019 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiners recognize in the 2019 Reissue Declaration that Applicant states that the present application is a broadening reissue to the extent that new claim 32 contains features not included in any of the patented independent claims, Examiners do not find this statement sufficient under the rules.  Rather a proper statement as provide in the rule above must first identify a claim to which Applicant seeks to broaden.  Furthermore, a proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 935 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  
Thus, Applicant is required to provide a new declaration with a statement of error with respect to 476 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 476 Patent partially or wholly inoperative or invalid.

V.	REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 1-47 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2019 Reissue Declaration is set forth in the discussion above.

VI.	REJECTIONS BASED ON RECAPTURE
The text of 35 U.S.C. §251 is provided in above in this Office action.
Claims 28-47 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
11/12/2015	The 152 Application was filed and contained original claims 1-29.    Of these claims, original claims 1 and 12 were independent apparatus claims and original claims 16 and 26 were independent method claims.
04/17/2017	The original examiner issued an Office action (hereinafter the “2017 NF Action”).  Therein, the original examiner rejected original claims 1, 12, 16 and 26 over prior art.
07/10/2017	Applicant filed an amendment (hereinafter the “2017 Amendment”) in response to the 2017 NF Action.  In the 2017 Amendment, Applicant amended original claims 1, 12, 16 and 26 as follows:
1. 	(Currently Amended) An electronic device comprising: 
a rechargeable battery; and 
at least one processor communicatively coupled to the battery,
wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and configures charge/discharge information of the battery based on the generated usage pattern information, and 
a non-transitory memory that stores the generated usage pattern information, 
wherein the at least one processor analyzes a battery consumption amount under one or more operating conditions of the electronic device in which at least one application is being executed on the electronic device and generates the usage pattern information of the battery associated with the execution of the at least one application.

12. 	(Currently Amended) An electronic device comprising: 
a rechargeable battery; 
a display module including hardware that displays a charge/discharge mode of the battery; 
an input device that receives an input for configuring the displayed charge/discharge mode of the battery; and
at least one processor, 
wherein in response to receiving a fully charged/discharged configuration mode input at a time the electronic device sets a charge/discharge mode of the battery, the at least one processor executes at least one among an operation of configuring a charge voltage of the battery to be a fully charged voltage or an operation of configuring a power-off voltage of the battery to be a fully discharged voltage.

16. 	(Currently Amended) A method for controlling charge/discharge of a battery of an electronic device, the method comprising: 
generating, by at least one processor of an electronic device, usage pattern information of the battery based on a charge/discharge state of the battery, and 
configuring charge/discharge information of the battery based on the usage pattern information, 
wherein the generating the usage pattern information comprises:
analyzing a battery consumption amount of at least one application being executed on the electronic device and generating the usage pattern information of the battery based on execution of the at least one application.

26. 	(Currently Amended) A method for controlling charge/discharge of a battery, comprising: 
receiving, by an electronic device, an input for configuring a charge/discharge mode of the battery; and 
configuring, by the electronic device, , 
wherein the configuring the charge/discharge information of the battery further comprises: 
in response to receiving a user configuration mode input in the operation of receiving the input, configuring the charge/discharge information of the batter y using battery configuration information obtained from a user.

In the 2017 Amendment, Applicant also added the following independent claims:
30. (New) An electronic device comprising: 
a rechargeable battery; and 
at least one processor communicatively coupled to the battery,
wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device and configures charge/discharge information of the battery based on the generated usage pattern information, and 
a non-transitory memory that stores the generated usage pattern information.

31. (NEW) A method for controlling charge/discharge of a battery of an electronic device, the method comprising: 
generating, by at least one processor of an electronic device, usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device, and 
configuring charge/discharge information of the battery based on the usage pattern information.

Furthermore, in the remarks portion of the 2017 Amendment, Applicant stated that claims 1 and 12 incorporated the limitations of claims indicated as allowable by the Examiner.  See 2017 Amendment page 8.  Furthermore, Applicant explicitly stated therein that “one area that the charge/discharge information is not described to be based on in Lu is location.”  See 2017 Amendment page 9.
07/27/2017	The original examiner issued a Notice of Allowability allowing all pending original claims.
11/27/2017	The original examiner issued a Corrected Notice of Allowability in response to a quick path information disclosure statement filing on November 15, 2017.
12/26/2017	The 152 Application issued as the 476 Patent.  Original claims 1, 12, 16, 26, 30 and 31 were renumbered as Patent Claims 1, 11, 14, 23, 26 and 27, respectively.
Based on the above finding of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(1)	“the at least one processor analyzes a battery consumption amount under one or more operating conditions of the electronic device in which at least one application is being executed on the electronic device and generates the usage pattern information of the battery associated with the execution of the at least one application" as recited in apparatus Patent Claims 1-10.  These features related to the usage pattern be based on the execution of at least one application were added in the 2017 Amendment following an art rejection and in response to the indication of allowability by the original examiner.  
SGL(2)	“in response to receiving a fully charged/discharged configuration mode input at a time the electronic device sets a charge/discharge mode of the battery, the at least one processor executes at least one among an operation of configuring a charge voltage of the battery to be a fully charged voltage or an operation of configuring a power-off voltage of the battery to be a fully discharged voltage” as recited in apparatus Patent Claims 11-13.  These features related to the operations of the fully charged voltage or the fully discharged voltage in response to an input was added in the 2017 Amendment following an art rejections and in response to the indication of allowability by the original examiner.  
SGL(3)	“analyzing a battery consumption amount of at least one application being executed on the electronic device and generating the usage pattern information of the battery based on execution of the at least one application” as recited in method Patent Claims 14-22.  These features related to the usage pattern be based on the execution of at least one application were added in the 2017 Amendment following an art rejection and in response to the indication of allowability by the original examiner.  
SGL(4)	“in response to receiving a user configuration mode input in the operation of receiving the input, configuring the charge/discharge information of the battery using battery configuration information obtained from a user” as recited in method Patent Claims 23-25.  These features related to the operations of the fully charged voltage or the fully discharged voltage in response to an input was added in the 2017 Amendment following an art rejections and in response to the indication of allowability by the original examiner.
SGL(5)	“the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device and configures charge/discharge information of the battery based on the generated usage pattern information” as recited in apparatus Patent Claim 26.  These features related to the generation of the usage pattern based on “location” was added as a claim in the 2017 Amendment following an art rejections.   Furthermore, Applicant specifically argued patentability on the basis of the location in the 2017 Amendment.  
SGL(6)	“generating, by at least one processor of an electronic device, usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device” as recited in method Patent Claim 27.  These features related to the generation of the usage pattern based on “location” was added as a claim in the 2017 Amendment following an art rejections.   Furthermore, Applicant specifically argued patentability on the basis of the location in the 2017 Amendment.  
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

A.	Recapture in Apparatus Claims 28-37 Related to SGL(1)
Regarding step 1, upon review of apparatus pending and examined claims 28-37 of the present reissue application in comparison to apparatus Patent Claims 1-10 of the 476 Patent, Examiners find that Applicant through the 2019 Preliminary Amendment has broadened the scope of Patent Claims 1-10 by not including the portion of SGL(1) related to the generation of the usage pattern associated with the execution of at least one application.
Regarding step 2, Examiners find that the broader aspects of pending and examined claims 28-37 are directly related to SLG(1) because these claims no longer have any requirement that the usage pattern is associated or generating considering at least one application being executed.   Thus, the deletion of this feature from pending and examined claims 28-37 was directly related to the surrendered subject matter SGL(1) above.
Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 28-37, Examiners find that these claims have not been materially narrowed in other aspects related to SGL(1), rather Examiners find that the features generating the usage pattern on the basis of the application being executed has been completely removed from these claims.  Thus, pending and examined claims 28-37 have not been narrowed in any respects related to the omitted subject matter in SGL(1). 
In view of the forgoing, Examiners find Applicant specifically removed those features of SGL(1), i.e., those related the generating of the usage pattern based on the application being executed which was surrendered during the prosecution of the original application, the 152 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(1) is improper recapture in pending and examined claims 28-37 herein.

B.	Recapture in Apparatus Claims 28-37 Related to SGL(2)
Regarding step 1, upon review of pending and examined claims 28-37 of the present reissue application in comparison to Patent Claims 1-13 of the 476 Patent, Examiners find that Applicant through the 2019 Preliminary Amendment has broadened the scope of Patent Claims 11-13 by not including the portion of SGL(2) related to the fully charging/discharging in response to an input to the electronic device.
Regarding step 2, Examiners find that the broader aspects of pending and examined claims 28-37 are directly related to SLG(2) because these claims no longer have any requirement of the processor executing an operation to configuring the device for fully charging or discharging the battery in response to an input to the device.   Thus, the deletion of this feature from pending and examined claims 28-37 was directly related to the surrendered subject matter SGL(2) above.
Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 28-37, Examiners find that these claims have not been materially narrowed in other aspects related to SGL(2), rather Examiners find that the features of the processor fully charging or discharging the battery in response to an input is not recited in the pending and examined claims.  These claims do not recite any input or operations based on any input.  Thus, claims 28-37 have not been narrowed in sufficient respects related to the omitted subject matter in SGL(2). 
In view of the forgoing, Examiners find Applicant specifically removed those features of SGL(2), i.e., those related the fully charging or discharging the battery based on an input, which was surrendered during the prosecution of the original application, the 152 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(2) is improper recapture in pending and examined claims 28-37 herein.

C.	Recapture in Apparatus Claims 28-37 Related to SGL(5)
Regarding step 1, upon review of apparatus pending and examined claims 28-37 of the present reissue application in comparison to apparatus Patent Claim 26 of the 476 Patent, Examiners find that Applicant through the 2019 Preliminary Amendment has broadened the scope of Patent Claim 26 by not including the portion of SGL(5) related to the generation of the usage pattern based on the location of the electronic device.
Regarding step 2, Examiners find that the broader aspects of pending and examined claims 28-37 are directly related to SLG(5) because these claims no longer have any requirement that the usage pattern is associated or generating based on the location of the electronic device.   Thus, the deletion of this feature from pending and examined claims 28-37 was directly related to the surrendered subject matter SGL(5) above.
Regarding step 3, Examiners determined that pending and examined claims 28-37 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 28-37, Examiners find that these claims have not been materially narrowed in other aspects related to SGL(5), rather Examiners find that the features generating the usage pattern on the basis of the location of the electronic device has been completely removed from these claims.  Thus, pending and examined claims 28-37 have not been narrowed in any respects related to the omitted subject matter in SGL(5). 
In view of the forgoing, Examiners find Applicant specifically removed those features of SGL(5), i.e., those related the generating of the usage pattern based on the location of the electronic device which was surrendered during the prosecution of the original application, the 152 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(5) is improper recapture in pending and examined claims 28-37 herein.

D.	Recapture in Method Claims 38-47 Related to SGL(3)
Regarding step 1, upon review of method pending and examined claims 38-47 of the present reissue application in comparison to apparatus Patent Claims 14-22 of the 476 Patent, Examiners find that Applicant through the 2019 Preliminary Amendment has broadened the scope of Patent Claims 14-22 by not including the portion of SGL(3) related to the generation of the usage pattern associated with the execution of at least one application.
Regarding step 2, Examiners find that the broader aspects of pending and examined claims 38-47 are directly related to SLG(3) because these claims no longer have any requirement that the usage pattern is associated or generating considering at least one application being executed.   Thus, the deletion of this feature from pending and examined claims 38-47 was directly related to the surrendered subject matter SGL(3) above.
Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 38-47, Examiners find that these claims have not been materially narrowed in other aspects related to SGL(3), rather Examiners find that the features generating the usage pattern on the basis of the application being executed has been completely removed from these claims.  Thus, pending and examined claims 38-47 have not been narrowed in any respects related to the omitted subject matter in SGL(3). 
In view of the forgoing, Examiners find Applicant specifically removed those features of SGL(3), i.e., those related the generating of the usage pattern based on the application being executed which was surrendered during the prosecution of the original application, the 152 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(3) is improper recapture in method pending and examined claims 38-47 herein.

E.	Recapture in Method Claims 38-47 Related to SGL(4)
Regarding step 1, upon review of method pending and examined claims 38-47 of the present reissue application in comparison to apparatus Patent Claims 23-25 of the 476 Patent, Examiners find that Applicant through the 2019 Preliminary Amendment has broadened the scope of Patent Claims 23-25 by not including the portion of SGL(4) related to using a battery configuration information obtained from a user in response to a user configuration mode input.
Regarding step 2, Examiners find that the broader aspects of pending and examined claims 38-47 are directly related to SLG(4) because these claims no longer have any requirement of using a battery configuration information obtained from a user in response to a user configuration mode input.   Thus, the deletion of this feature from pending and examined claims 38-47 was directly related to the surrendered subject matter SGL(4) above.
Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 38-47, Examiners find that these claims have not been materially narrowed in other aspects related to SGL(4), rather Examiners find that the features of using a battery configuration information obtained from a user in response to a user configuration mode input has been completely removed from these claims.  Thus, pending and examined claims 38-47 have not been narrowed in any respects related to the omitted subject matter in SGL(4). 
In view of the forgoing, Examiners find Applicant specifically removed those features of SGL(4), i.e., those related the generating of the usage pattern based on the application being executed which was surrendered during the prosecution of the original application, the 152 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(4) is improper recapture in method pending and examined claims 38-47 herein.

F.	Recapture in Method Claims 38-47 Related to SGL(6)
Regarding step 1, upon review of method pending and examined claims 38-47 of the present reissue application in comparison to apparatus Patent Claim 27 of the 476 Patent, Examiners find that Applicant through the 2019 Preliminary Amendment has broadened the scope of Patent Claim 27 by not including the portion of SGL(6) related to the generation of the usage pattern based on the location of the electronic device.
Regarding step 2, Examiners find that the broader aspects of pending and examined claims 38-47 are directly related to SLG(6) because these claims no longer have any requirement that the usage pattern is associated or generating based on the location of the electronic device.   Thus, the deletion of this feature from pending and examined claims 38-47 was directly related to the surrendered subject matter SGL(6) above.
Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 38-47, Examiners find that these claims have not been materially narrowed in other aspects related to SGL(6), rather Examiners find that the features generating the usage pattern on the basis of the location of the electronic device has been completely removed from these claims.  Thus, pending and examined claims 38-47 have not been narrowed in any respects related to the omitted subject matter in SGL(6). 
In view of the forgoing, Examiners find Applicant specifically removed those features of SGL(6), i.e., those related the generating of the usage pattern based on the location of the electronic device, which was surrendered during the prosecution of the original application, the 152 Application.  Accordingly, Examiners conclude the Applicant’s failure to include the features of SGL(6) is improper recapture in method pending and examined claims 38-47 herein.

VII.	CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims the pending and examined claims include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “at least one processor…” (Claims 1-10)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 1-10), which recites “at least one processor…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 1 recites: 
at least one processor communicatively coupled to the battery, wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and configures charge/discharge information of the battery based on the generated usage pattern information, …, 
wherein the at least one processor analyzes a battery consumption amount under one or more operating conditions of the electronic device in which at least one application is being executed on the electronic device and generates the usage pattern information of the battery associated with the execution of the at least one application. ….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” and/or at least one of such is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular sufficient structure for performing the recited function.  
Second, Examiners have reviewed the specification of the 476 Patent and do not find that Applicant has provided any lexicographic definition of processor to accord any definite structures.
Third, Examiners find that one having ordinary skill in the art would not recognized “processor” as the name of a sufficiently definite structure for performing each of the functions recited in claims 1-10.  Rather one having ordinary skill in the art “would recognize processor to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used.” See Ex Parte Smith, Appeal No. 2012-007631, page 13 (PTAB March 14, 2013).
Third, Examiners find that any of the various processors known in the art, including those defined by the PTAB, would not be sufficiently definite structures for performing at least the function of generating a usage pattern associated with the execution of an application.  Such a function would require more than any generic processor or computer.
In view of the forgoing, not only do Examiner find that “processor” does not imply any sufficient structure consistently with the PTAB, but further find that none of the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #1 in claims 1-10.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor” in FL #1 as name of any specific or definite structure since it covers a variety of distinct circuit configurations that perform distinct functions.  Such a finding is consistent with the findings by the PTAB.  Furthermore, Examiners find insufficient evidence the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor” is a generic placeholder having no specific structure associated therewith.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
 (B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function to generate “usage pattern information of the battery based on a charge/discharge state of the battery” and configure “charge/discharge information of the battery based on the generated usage pattern information” and further analyze “a battery consumption amount under one or more operating conditions of the electronic device in which at least one application is being executed on the electronic device and generates the usage pattern information of the battery associated with the execution of the at least one application.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-10, particularly claim 1 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 476 Patent, the Examiners find that the closest corresponding hardware structure for the FL #1 is the processor 120 shown in FIG. 1 of the 476 Patent or the application processor 210 shown in FIG. 2 of the 476 Patent.  Furthermore, as disclosed in the 476 Patent at col. 4, lines 51-59, the processor “comprises hardware such as circuitry configured for operation and can be embodied as one or more integrated circuit can receive commands from the above-mentioned other elements…”  Furthermore, the 476 Patent at col. 26, line 62 to col. 27, line 1 states “the computer, the processor, microprocessor controller or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc., that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein.”
Furthermore, Examiners find the algorithm for steps for performing the function of FL #1 show in FIG. 5 of the 476 Patent and the related disclosure thereto, particularly at col. 17, line 10 to col 20, line 35.  The process steps disclosed therein analyze the data related to the charge/discharge state of the battery and further the consumption amount of the battery related to uses of particular applications and generates a usage pattern and then configures the charge and/or discharge information for the battery using such usage pattern.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claims 1-10 will be limited to the corresponding structures discussed above, specifically a processor including or associated with a memory having software or computer code therein that is executed by the processor for performing the functions recited in the noted portions of the 476 Patent as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claim 2, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #1 in claim 2 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 1.  Furthermore, Examiners find that the corresponding structures of FL #1 would further include appropriate programming reflecting the additionally functions recited in claim 2 related to the charge/discharge information comprising at least one of charge voltage, charge current and power-off voltage.
Regarding claim 3, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #1 in claim 3 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 1.  Furthermore, Examiners find that the corresponding structures of FL #1 would further include appropriate programming reflecting the additionally functions recited in claim 3 related to the analyzing information from among a number of times charging/discharging is performed and a capacity of the batter and generating the usage pattern on basis thereof.
Regarding claim 4, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #1 in claim 4 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 1.  Furthermore, Examiners find that the corresponding structures of FL #1 would further include appropriate programming reflecting the additionally functions recited in claim 3 related to generating the usage pattern based on time or location information of the device.
Regarding claim 5, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #1 in claim 5 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 1.  Furthermore, Examiners find that the corresponding structures of FL #1 would further include appropriate programming reflecting the additionally functions recited in claim 5 related to the analyzing a state of the battery and generating the usage pattern on basis charge-discharge information from battery charging until completion.
Regarding claim 6, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #1 in claim 6 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 5.  Furthermore, Examiners find that the corresponding structures of FL #1 would further include appropriate programming reflecting the additionally functions recited in claim 6 related configuring the charge/discharge information using the generated usage pattern information.

B2.	FL #2: “external charge device…” (Claim 10)
A further means-plus-function phrase is recited in claim 10, which recites “the external charge device…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claim 10 recites: 
the external charge device configures at least one of a charge voltage and a charge current of the battery based on the charge/discharge information of the battery received from the electronic device….

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “device” is a generic placeholder or nonce term equivalent to “means” because the term “device” does not convey any particular structure.  Examiners further note that the specification of the 476 Patent does not define “device” or “external charge device” and thus the specification of the 476 Patent does not impart or disclose any structure for the phrase. 
Furthermore, there is no disclosure or suggestion from the prior art or the 476 Patent that a “device" is a sufficient structure to perform the functions recited in FL #2.  Specifically, there is no suggestion that any known device in the prior art can the functions recited in claim 10.
Examiners further note that the device is a known nonce term.  See MPEP §2181(I)(A).   
Finally, Examiners find the terms external and charge do add any structure to device but merely recite a location and function of the device itself.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “device…” or “external charge device” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “external charge device…” is a generic placeholder having no specific structure associated therewith.  Because “external charge device …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the function to “charge” and further to configure “at least one of a charge voltage and a charge current of the battery based on the charge/discharge information of the battery received from the electronic device.”
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 10, the Examiners find that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 476 Patent, the Examiners are unable to find sufficient structures for performing the functions above to “charge” and “configure.”  Specifically, Examiners find no figure showing such external charge device and further find no disclosure of the details thereof other than a repeat of the functionality recited in FL #2.  See 476 Patent at col. 5, lines 21-30 and col. 7, lines 27-35 and col. 25, lines 44-52.  In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), Examiners are unable to find sufficient or any corresponding structures for FL #1 in claim 10 from the specification of the 476 Patent.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B3.	FL #3: “at least one processor…” (Claims 11-13)
A further means-plus-function phrase is recited in claim 11 (and included in each of dependent claims 12 and 13), which recites “at least one processor…” or hereinafter FL #3.  Examiners determine herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #3 in claim 11 recites: 
at least one processor that configures charge/discharge information of the battery based on the received input to set the charge/discharge mode of the battery, 
wherein in response to receiving a fully charged/discharged configuration mode input at a time the electronic device sets a charge/discharge mode of the battery, the at least one processor executes at least one among an operation of configuring a charge voltage of the battery to be a fully charged voltage or an operation of configuring a power-off voltage of the battery to be a fully discharged voltage. ….

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” and/or at least one of such is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular sufficient structure for performing the recited function.  
Second, Examiners have reviewed the specification of the 476 Patent and do not find that Applicant has provided any lexicographic definition of processor to accord any definite structures.
Third, Examiners find that one having ordinary skill in the art would not recognized “processor” as the name of a sufficiently definite structure for performing each of the functions recited in claims 11-13.  Rather one having ordinary skill in the art “would recognize processor to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used.” See Ex Parte Smith, Appeal No. 2012-007631, page 13 (PTAB March 14, 2013).
Finally, Examiners find that any of the various processors known in the art, including those defined by the PTAB, would not be sufficiently definite structures for configuring charge/discharge of a battery based on the received input and further configuring the charge voltage and the power-off voltage.  Such a function would require more than any generic processor or computer.
In view of the forgoing, not only do Examiner find that “processor” does not imply any sufficient structure consistently with the PTAB, but further find that none of the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #3 in claims 11-13.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “at least one processor” in FL #3 as name of any specific or definite structure since it covers a variety of distinct circuit configurations that perform distinct functions.  Such a finding is consistent with the findings by the PTAB.  Furthermore, Examiners find insufficient evidence the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor” is a generic placeholder having no specific structure associated therewith.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #3 meets invocation Prong (A).
 (B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the function to configure “charge/discharge information of the battery based on the received input to set the charge/discharge mode of the battery” and “in response to receiving a fully charged/discharged configuration mode input at a time the electronic device sets a charge/discharge mode of the battery,” executing “at least one among an operation of configuring a charge voltage of the battery to be a fully charged voltage or an operation of configuring a power-off voltage of the battery to be a fully discharged voltage.”
(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 11-13, particularly claim 11 itself, the Examiners find that FL #3 recites very little structure, if any, for performing the function as set forth of FL #3.
In view of the Examiners findings above that FL #3 meets invocation prongs (A)-(C), the Examiners conclude FL #3 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 476 Patent, the Examiners find that the closest corresponding hardware structure for the FL #3 is the processor 120 shown in FIG. 1 of the 476 Patent or the application processor 210 shown in FIG. 2 of the 476 Patent.  Furthermore, as disclosed in the 476 Patent at col. 4, lines 51-59, the processor “comprises hardware such as circuitry configured for operation and can be embodied as one or more integrated circuit can receive commands from the above-mentioned other elements…”  Furthermore, the 476 Patent at col. 26, line 62 to col. 27, line 1 states “the computer, the processor, microprocessor controller or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc., that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein.”
Furthermore, Examiners find the algorithm for steps for performing the function of FL #3 show in FIG. 7 of the 476 Patent and the related disclosure thereto, particularly at col. 24, line 49 to col 25, line 52.  The process steps disclosed therein configures the charge/discharge information based on the received input and further the execution at least among an operation of configuring a charge voltage and power-off voltage of the battery.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #3 in claims 11-13 will be limited to the corresponding structures discussed above, specifically a processor including or associated with a memory having software or computer code therein that is executed by the processor for performing the functions recited in the noted portions of the 476 Patent as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claim 12, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #3 in claim 12 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 11.  Furthermore, Examiners find that the corresponding structures of FL #3 would further include appropriate programming reflecting the additionally functions recited in claim 3 related to the automatic operation of the at least on processor to generate usage pattern information and configuring charge/discharge information based thereon.
Regarding claim 13, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #3 in claim 13 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 11.  Furthermore, Examiners find that the corresponding structures of FL #3 would further include appropriate programming reflecting the additionally functions recited in claim 13 related to configuring charge/discharge information using battery information obtained from the user.

B4.	FL #4: “at least one processor…” (Claim 26)
A further means-plus-function phrase is recited in claim 26 which recites “at least one processor…” or hereinafter FL #4.  Examiners determine herein that FL #4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #4 in claim 26 recites: 
at least one processor communicatively coupled to the battery, 
wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device and configures charge/discharge information of the battery based on the generated usage pattern information. ….

(B4)(a)	3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” and/or at least one of such is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular sufficient structure for performing the recited function.  
Second, Examiners have reviewed the specification of the 476 Patent and do not find that Applicant has provided any lexicographic definition of processor to accord any definite structures.
Third, Examiners find that one having ordinary skill in the art would not recognized “processor” as the name of a sufficiently definite structure for performing the functions recited in claim 26.  Rather one having ordinary skill in the art “would recognize processor to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used.” See Ex Parte Smith, Appeal No. 2012-007631, page 13 (PTAB March 14, 2013).
Finally, Examiners find that any of the various processors known in the art, including those defined by the PTAB, would not be sufficiently definite structures for performing at least the function of generating a usage pattern associated with the execution of an application.  Such a function would require more than any generic processor or computer.
In view of the forgoing, not only do Examiner find that “processor” does not imply any sufficient structure consistently with the PTAB, but further find that none of the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #4 in claim 26.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor” in FL #4 as name of any specific or definite structure since it covers a variety of distinct circuit configurations that perform distinct functions.  Such a finding is consistent with the findings by the PTAB.  Furthermore, Examiners find insufficient evidence the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #4 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor” is a generic placeholder having no specific structure associated therewith.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #4 meets invocation Prong (A).
 (B4)(b)	3-Prong Analysis: Prong (B)
FL #4 meets invocation prong (B) because it recites the function to generate “usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device” and configure “charge/discharge information of the battery based on the generated usage pattern information.”
(B4)(c)	3-Prong Analysis: Prong (C)
FL #4 meets invocation prong (C) because FL #4 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-10, particularly claim 4 itself, the Examiners find that FL #4 recites very little structure, if any, for performing the function as set forth of FL #4.
In view of the Examiners findings above that FL #4 meets invocation prongs (A)-(C), the Examiners conclude FL #4 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B4)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 476 Patent, the Examiners find that the closest corresponding hardware structure for the FL #4 is the processor 120 shown in FIG. 1 of the 476 Patent or the application processor 210 shown in FIG. 2 of the 476 Patent.  Furthermore, as disclosed in the 476 Patent at col. 4, lines 51-59, the processor “comprises hardware such as circuitry configured for operation and can be embodied as one or more integrated circuit can receive commands from the above-mentioned other elements…”  Furthermore, the 476 Patent at col. 26, line 62 to col. 27, line 1 states “the computer, the processor, microprocessor controller or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc., that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein.”
Furthermore, Examiners find the algorithm for steps for performing the function of FL #4 show in FIG. 5 of the 476 Patent and the related disclosure thereto, particularly at col. 17, line 10 to col 20, line 35.  The process steps disclosed therein analyze the data related to the charge/discharge state of the battery and the location of the device and generates a usage pattern and then configures the charge and/or discharge information for the battery using such state and location.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #4 in claim 26 will be limited to the corresponding structures discussed above, specifically a processor including or associated with a memory having software or computer code therein that is executed by the processor for performing the functions recited in the noted portions of the 476 Patent as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B5.	FL #5: “at least one processor…” (Claims 28-37)
A further means-plus-function phrase is recited in claim 28 (and included in each of dependent claims 29-37), which recites “at least one processor…” or hereinafter FL #5.  Examiners determine herein that FL #5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #5 in claim 28 recites: 
at least one processor operatively coupled to the power supply circuit, and
wherein the at least one processor is configured to:
analyze user’s usage pattern of the electronic device including information related to a battery charging pattern,
control the power supply circuit to set a charged level of the battery to a first level, the first level being lower than a second level,
control the power supply circuit to charge the battery to the set first level,
when battery level reaches the first level and the electronic device is connected to an external charger, maintain the battery level for a certain period of time based on the user’s usage pattern, and
in response to determining that current time is time for increasing the battery level of the battery to the second level based on the user’s usage pattern, control the power supply circuit to set the charged level of the battery to the second level and to charge the battery to the second level ….

(B5)(a)	3-Prong Analysis: Prong (A)
FL #5 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “processor” and/or at least one of such is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular sufficient structure for performing the recited function.  
Second, Examiners have reviewed the specification of the 476 Patent and do not find that Applicant has provided any lexicographic definition of processor to accord any definite structures.
Third, Examiners find that one having ordinary skill in the art would not recognized “processor” as the name of a sufficiently definite structure for performing each of the functions recited in claims 28-37.  Rather one having ordinary skill in the art “would recognize processor to mean a general purpose computer, a central processing unit ("CPU"), or a program that translates another program into a form acceptable by the computer being used.” See Ex Parte Smith, Appeal No. 2012-007631, page 13 (PTAB March 14, 2013).
Finally, Examiners find that any of the various processors known in the art, including those defined by the PTAB, would not be sufficiently definite structures for performing at least the function of generating a usage pattern associated with the execution of an application.  Such a function would require more than any generic processor or computer.
In view of the forgoing, not only do Examiner find that “processor” does not imply any sufficient structure consistently with the PTAB, but further find that none of the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #5 in claims 28-37.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “processor” in FL #5 as name of any specific or definite structure since it covers a variety of distinct circuit configurations that perform distinct functions.  Such a finding is consistent with the findings by the PTAB.  Furthermore, Examiners find insufficient evidence the various possible "processors" are themselves sufficiently definite structures to perform all the functions recited in FL #5 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “processor” is a generic placeholder having no specific structure associated therewith.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #5 meets invocation Prong (A).
 (B5)(b)	3-Prong Analysis: Prong (B)
FL #5 meets invocation prong (B) because it recites the function to:
“analyze user’s usage pattern of the electronic device including information related to a battery charging pattern,
control the power supply circuit to set a charged level of the battery to a first level, the first level being lower than a second level,
control the power supply circuit to charge the battery to the set first level,
when battery level reaches the first level and the electronic device is connected to an external charger, maintain the battery level for a certain period of time based on the user’s usage pattern, and
in response to determining that current time is time for increasing the battery level of the battery to the second level based on the user’s usage pattern, control the power supply circuit to set the charged level of the battery to the second level and to charge the battery to the second level.”
(B5)(c)	3-Prong Analysis: Prong (C)
FL #5 meets invocation prong (C) because FL #5 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 28-37, particularly claim 28 itself, the Examiners find that FL #5 recites very little structure, if any, for performing the function as set forth of FL #5.
In view of the Examiners findings above that FL #5 meets invocation prongs (A)-(C), the Examiners conclude FL #5 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B5)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 476 Patent, the Examiners find that the closest corresponding hardware structure for the FL #5 is the processor 120 shown in FIG. 1 of the 476 Patent or the application processor 210 shown in FIG. 2 of the 476 Patent.  Furthermore, as disclosed in the 476 Patent at col. 4, lines 51-59, the processor “comprises hardware such as circuitry configured for operation and can be embodied as one or more integrated circuit can receive commands from the above-mentioned other elements…”  Furthermore, the 476 Patent at col. 26, line 62 to col. 27, line 1 states “the computer, the processor, microprocessor controller or the programmable hardware include memory components, e.g., RAM, ROM, Flash, etc., that may store or receive software or computer code that when accessed and executed by the computer, processor or hardware implement the processing methods described herein.”
Furthermore, Examiners find the algorithm for steps for performing the function of FL #1 show in FIG. 5 of the 476 Patent and the related disclosure thereto, particularly at col. 17, line 10 to col 20, line 35.  The process steps disclosed therein analyze the data related to the charge/discharge state of the battery and control the charge voltage of the battery to first and second levels depending on current time.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FL #5 in claims 28-37 will be limited to the corresponding structures discussed above, specifically a processor including or associated with a memory having software or computer code therein that is executed by the processor for performing the functions recited in the noted portions of the 476 Patent as discussed above and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).
Regarding claims 29-33, Examiners find that these claims further define the functionality of the at least one processor regarding functional parameters but does not recite any further structure.  Accordingly, Examiners find the FL #5 in each of claims 29-33 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 28.  Furthermore, Examiners find that the corresponding structures of FL #5 would further include appropriate programming reflecting the additionally functions recited in claims 29-33 related to the further limitations of the functionality of the at least one processor.
Regarding claim 34, Examiners find that this claim further defines the functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #5 in claim 34 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 28.  Furthermore, Examiners find that the corresponding structures of FL #5 would further include appropriate programming reflecting the additionally functions recited in claim 34 related to the analyzing usage pattern to include information related to charging state after a full charge.
Regarding claim 35, Examiners find that this claim recites further functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #5 in claim 35 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 34.  Furthermore, Examiners find that the corresponding structures of FL #5 would further include appropriate programming reflecting the additionally functions recited in claim 35 related to the recited functions of identifying duration of time in the first pattern and further analyzing the battery charging pattern based on the duration of time.
Regarding claim 36, Examiners find that this claim recites further functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #5 in claim 36 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 28.  Furthermore, Examiners find that the corresponding structures of FL #5 would further include appropriate programming reflecting the additionally functions recited in claim 36 related to the recited functions of determining a time to increase the battery level of the battery to the second level and further controlling the power supply circuit to set the charged level of the battery to the second level.
Regarding claim 37, Examiners find that this claim recites further functionality of the at least one processor but does not recite any further structure.  Accordingly, Examiners find the FL #5 in claim 37 invokes interpretation under 35 U.S.C. §112 (6th ¶) for the same reasons as for claim 28.  Furthermore, Examiners find that the corresponding structures of FL #5 would further include appropriate programming reflecting the additionally functions recited in claim 36 related to the recited functions of determining whether to control the power supply to set the charged level to the first level and control the power supply to switch the charged level to the first level.

D.	Conclusion of Claim Interpretation
	In view of the above, Examiners will interpret FL #1-FL #5 under 35 U.S.C. §112 (6th ¶).  Because the remaining terms and limitations disclosure or are known to have sufficient structure, Examiners do not find they invoke interpretation under 35 U.S.C. §112 (6th ¶).  Furthermore, Examiners do no find any of the remaining terms and limitations are lexicographically defined by Applicant.  Accordingly, the remaining terms and limitations will be interpreted using the broadest reasonable interpretation.

VIII.	CLAIM REJECTION – 35 U.S.C. §112
A.	Rejection of Claim 10 – Failure to Further Limit
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. §112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiners find that independent claim 1 and dependent claim 10 which depends from claim 1 recite in the preamble and the body of the claims that the invention is directed to an electronic device.  However, claim 10 recites a configuration of “the external charge device” which is not part of the electronic device and thus the limitations of the external charge device do not further limit the electronic device.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

B.	Rejection of Claim 10 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation FL #2 in claim 10 invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function as discussed above in the Claim Interpretation section.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. §112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. §112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. §1.75(d) and MPEP §§608.01(o) and 2181.


IX.	CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. 	Anticipation Rejections Applying Sutarwala 
Claims 1-8, 14-21 and 23-27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2013/0119942 to Sutarwala et al. (hereinafter “Sutarwala”).
Regarding claim 1, Sutarwala discloses an electronic device (See Sutarwala FIG. 2 below, electronic device 10 which may be a portable electronic device, mobile telephone, notebook computer, etc.) comprising:

    PNG
    media_image1.png
    409
    434
    media_image1.png
    Greyscale

Sutarwala FIG. 2
a rechargeable battery (See Sutarwala FIG. 2 above, battery 26); and 
at least one processor communicatively coupled to the battery, wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and configures charge/discharge information of the battery based on the generated usage pattern information, wherein the at least one processor analyzes a battery consumption amount under one or more operating conditions of the electronic device in which at least one application is being executed on the electronic device and generates the usage pattern information of the battery associated with the execution of the at least one application (See Claim Interpretation above for corresponding structures for FL #1.  See further Sutawala FIG. 2 above, processor 22 and ¶0037 wherein the invention of Sutarwala can be carried out by hardware capable of executing associated software.  Further see ¶¶0026-0028 wherein usage pattern/attributes of the device is formulated based the charge/discharge state of the battery and the particular patterns of software execution, patterns of communication functionality, etc. being used, i.e., phone, messaging or other software applications.  Further see ¶¶0023-0025 wherein a charge rate, i.e., charge/discharge information, for the electronic device is developed)
and a non-transitory memory that stores the generated usage pattern information (See FIG. 2 above, memory 24).
Regarding claim 2, Sutarwala discloses the device of claim 1 and further wherein the charge/discharge information comprises at least one type of information from among a charge voltage, a charge current, and a power-off voltage (See Claim Interpretation section above for corresponding structures. Thus, see Sutarwala at least ¶¶0028-0030).
Regarding claim 3, Sutarwala discloses the device of claim 1 and further wherein the at least one processor performs analyzing of at least one type of information from among a number of times of a battery charging/discharging is performed on the battery and a charging/discharging capacity of the battery, and generating the usage pattern information of the battery based on the analyzing of the at least one type of information (See Claim Interpretation section above for corresponding structures.  See also Sutarwala ¶0017-0018). 
Regarding claim 4, Sutarwala discloses the device of claim 1 and further wherein the at least one processor generates the usage pattern information of the battery based on at least one of time information and location information of the electronic device (See Claim Interpretation section above for corresponding structures.  See ¶0025).
Regarding claim 5, Sutarwala discloses the device of claim 1 and further wherein the at least one processor analyzes a state in which the battery is being charged, and generates the usage pattern information of the battery based on the configured charge/discharge information from when the battery is being charged until the battery is completely charged (See Claim Interpretation section above for corresponding structures.  See Sutarwala at least ¶¶0025-0030). 
Regarding claim 6, Sutarwala discloses the device of claim 5 and further wherein the at least one processor re-configures the charge/discharge information of the battery using the generated usage pattern information (See Claim Interpretation section above for corresponding structures.  See Sutarwala ¶0027 wherein the usage pattern is updatable and thus the charge voltage/strategy is updated).
Regarding claim 7, Sutarwala discloses the device of claim 1 and further wherein the memory stores the usage pattern information of the battery and the charge/discharge information associated with one or more operating conditions of the electronic device (See FIG. 2 above, memory 24 and see Sutarwala ¶0027 wherein the operating conditions are stored to determine usage patterns).
Regarding claim 8, Sutarwala discloses the device of claim 1 and further comprising a power management module that is communicatively coupled to the at least one processor and charges and charges or discharges the battery based on the configured charge/discharge information of the battery (See FIG. 2 above, note Examiners find that based on the structure of the mobile device, there would necessarily be some power management module couple between the processor 22 and the battery 26 and further couple to the external power source to provide the charge to the battery based on the charging rate/strategy).
Regarding claim 14, Sutarwala discloses a method for controlling charge/discharge of a battery of an electronic device (See discussion above for claims 1-7), the method comprising: 
generating, by at least one processor of an electronic device, usage pattern information of the battery based on a charge/discharge state of the battery (See ¶¶0026-0028 wherein usage pattern/attributes of the device is formulated based the charge/discharge state of the battery and the particular patterns of software execution, patterns of communication functionality, etc. being used, i.e., phone, messaging or other software applications.  Further see ¶¶0023-0025 wherein a charge rate, i.e., charge/discharge information, for the electronic device is developed), and 
configuring charge/discharge information of the battery based on the usage pattern information (Further see ¶¶0023-0025 wherein a charge rate, i.e., charge/discharge information, for the electronic device is developed), 
wherein the generating the usage pattern information comprises: analyzing a battery consumption amount of at least one application being executed on the electronic device and generating the usage pattern information of the battery based on execution of the at least one application (See ¶¶0026-0028 wherein usage pattern/attributes of the device is formulated based the charge/discharge state of the battery and the particular patterns of software execution, patterns of communication functionality, etc. being used, i.e., phone, messaging or other software applications.  Further see ¶¶0023-0025 wherein a charge rate, i.e., charge/discharge information, for the electronic device is developed). 
Regarding claim 15, Sutarwala discloses the method of claim 14 and further wherein the charge/discharge information comprises at least one type of information from among a charge voltage, a charge current, and a power-off voltage (See Claim Interpretation section above for corresponding structures. Thus, see Sutarwala at least ¶¶0028-0030). 
Regarding claim 16, Sutarwala discloses the method of claim 14 and further wherein generating the usage pattern information of the battery comprises: analyzing at least one criterion from among a number of times of battery charging/discharging of the battery and a charging/discharging capacity of the battery and generating the usage pattern information of the battery (See Claim Interpretation section above for corresponding structures.  See also Sutarwala at least ¶¶0017-0018). 
Regarding claim 17, Sutarwala discloses the method of claim 17 and further wherein the generating the usage pattern information of the battery comprises: generating the usage pattern information of the battery based on at least one criterion from among time information and location information (See Claim Interpretation section above for corresponding structures.  See at least ¶0025). 
Regarding claim 18, Sutarwala discloses the method of claim 14 and further wherein the generating the usage pattern information of the battery comprises: analyzing a state in which the battery is being charged and generating the usage pattern information of the battery based on the configured charge/discharge information from when the battery is being charged until when the battery is completely charged (See at least ¶¶0026-0029). 
Regarding claim 19, Sutarwala discloses the method of claim 18 and further comprising re-configuring charge/discharge information of the battery using the generated usage pattern information (See at least ¶0027 wherein the usage pattern is updatable and thus the charge voltage/strategy is updated). 
Regarding claim 20, Sutarwala discloses the method of claim 14 and further comprising storing the usage pattern information and the charge/discharge information in a non-transitory memory (See FIG. 2 above, memory 24 and see at least ¶0027 wherein the operating conditions are stored to determine usage patterns). 
Regarding claim 21, Sutarwala discloses the method of claim 14 and further comprising charging or discharging the battery based on the configured charge/discharge information (See at least ¶¶0028-0030). 
Regarding claim 23, Sutarwala discloses a method for controlling charge/discharge of a battery (See discussion above for claims 1-7 and 14-22), comprising:
receiving, by an electronic device, an input for configuring a charge/discharge mode of the battery (See at least ¶0027 wherein the user can input a high battery charge level requirement for high use days); and 
configuring, by the electronic device, charge/discharge information of the battery based on the received input, wherein the configuring the charge/discharge information of the battery further comprises: in response to receiving a user configuration mode input in the operation of receiving the input, configuring the charge/discharge information of the battery using battery configuration information obtained from a user (See at least ¶¶0027-0030 wherein the processor configures the charge rate/strategy based on the user input and other information to move to a fully charge state to account for the users input.  See specifically wherein the device operates in three modes, a first mode wherein the stored usage attributes pattern is modified by the user, a second mode wherein the user attributes/pattern is determined by the system and a third mode which is a combination of the other two modes). 
Regarding claim 24, Sutarwala discloses the method of claim 23 and further wherein the configuring the charge/discharge information of the battery comprises: when receiving the input comprises receiving an automatic configuration mode input, generating usage pattern information of the battery based on a charge/discharge state of the battery and configuring the charge/discharge information based on the usage pattern information (See ¶0027-0030 wherein the usage pattern can be automatically analyzed for configuring the charge rate/strategy in a first mode).
Regarding claim 25, Sutarwala discloses the method of claim 23 and further wherein the configuring the charge/discharge information of the battery is based on at least one operation from among an operation of configuring a charge voltage of the battery to a fully charged voltage or an operation of configuring a power-off voltage of the battery to a fully discharged voltage, when receiving a fully charged/discharged configuration mode input in the operation of receiving the input (See at least ¶0027-0030). 
Regarding claim 26, Sutarwala discloses an electronic device (See FIG. 8, reprinted above), comprising:
a rechargeable battery (See FIG. 2 above, battery 26); and 
at least one processor communicatively coupled to the battery, wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device and configures charge/discharge information of the battery based on the generated usage pattern information, (Note Claim Interpretation section above for FL #4.  See further Sutawala FIG. 2 above, processor 22 and ¶0037 wherein the invention of Sutarwala can be carried out by hardware capable of executing associated software.  Further see ¶¶0026-0028 wherein usage pattern/attributes of the device is formulated based the charge/discharge state of the battery and the particular patterns of software execution and further the location of the device.  Further see ¶¶0023-0025 wherein a charge rate, i.e., charge/discharge information, for the electronic device is developed), and 
a non-transitory memory that stores the generated usage pattern information (See FIG. 2 above, memory 24).
Regarding claim 27, Sutarwala discloses a method for controlling charge/discharge of a battery of an electronic device (See discussion above for claim 26), the method comprising: 
generating, by at least one processor of the electronic device, usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device; and configuring charge/discharge information of the battery based on the usage pattern information (See a least ¶¶0026-0028 wherein usage pattern/attributes of the device is formulated based the charge/discharge state of the battery and the particular patterns of software execution and further the location of the device.  Further see ¶¶0023-0025 wherein a charge rate, i.e., charge/discharge information, for the electronic device is developed).

B. 	Anticipation Rejections Applying Causey et al.
Claims 1-10 and 14-22 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/005087 et al. to Causey et al. (hereinafter “Causey”).
Regarding claim 1, Causey discloses an electronic device (See Causey  and FIG. 12, reprinted below, electronic device 12 which may be a mobile device, laptop computer a table computer or any other processor controlled device) comprising:

    PNG
    media_image2.png
    530
    755
    media_image2.png
    Greyscale

Causey FIG. 12
a rechargeable battery (See Causey FIG. 12 above, battery 16); and 
at least one processor communicatively coupled to the battery, wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and configures charge/discharge information of the battery based on the generated usage pattern information, wherein the at least one processor analyzes a battery consumption amount under one or more operating conditions of the electronic device in which at least one application is being executed on the electronic device and generates the usage pattern information of the battery associated with the execution of the at least one application (See Claim Interpretation above for corresponding structures for FL #1.  See further Causey FIG. 12 above, processor 90 and ¶0019 wherein the invention of Causey can be carried out by hardware capable of executing associated software.  Further see ¶¶0030-0041 wherein the calendric usage pattern of the device is formulated based the charge/discharge state of the battery and the particular applications being used, i.e., phone, messaging or other software applications.  Further see ¶0047 wherein a charge strategy, i.e., charge/discharge information, for the electronic device is developed.)
and a non-transitory memory that stores the generated usage pattern information (See FIG. 12 above, memory 94 which stores usage/calendric pattern).
Regarding claim 2, Causey discloses the device of claim 1 and further wherein the charge/discharge information comprises at least one type of information from among a charge voltage, a charge current, and a power-off voltage (See Claim Interpretation section above for corresponding structures. Thus, see Causey ¶0029).
Regarding claim 3, Causey discloses the device of claim 1 and further wherein the at least one processor performs analyzing of at least one type of information from among a number of times of a battery charging/discharging is performed on the battery and a charging/discharging capacity of the battery, and generating the usage pattern information of the battery based on the analyzing of the at least one type of information (See Claim Interpretation section above for corresponding structures.  Thus see Causey ¶0045). 
Regarding claim 4, Causey discloses the device of claim 1 and further wherein the at least one processor generates the usage pattern information of the battery based on at least one of time information and location information of the electronic device (See Claim Interpretation section above for corresponding structures.  Thus see Causey ¶¶0030-0041). 
Regarding claim 5, Causey discloses the device of claim 1 and further wherein the at least one processor analyzes a state in which the battery is being charged, and generates the usage pattern information of the battery based on the configured charge/discharge information from when the battery is being charged until the battery is completely charged (See Claim Interpretation section above for corresponding structures.  Thus see Causey ¶¶0044-0045). 
Regarding claim 6, Causey discloses the device of claim 5 and further wherein the at least one processor re-configures the charge/discharge information of the battery using the generated usage pattern information (See Claim Interpretation section above for corresponding structures.  Thus see Causey ¶¶0030-0041, 0044-0045 and 0046). 
Regarding claim 7, Causey discloses the device of claim 1 and further wherein the memory stores the usage pattern information of the battery and the charge/discharge information associated with one or more operating conditions of the electronic device (FIG. 12 above, usage/calendric pattern information 30 and charging strategy/charge/discharge information 34 stored in memory 94).
Regarding claim 8, Causey discloses the device of claim 1 and further comprising a power management module that is communicatively coupled to the at least one processor and charges and charges or discharges the battery based on the configured charge/discharge information of the battery (See FIG. 12 above, note Examiners find that based on the structure of the mobile device, there would necessarily be some power management module couple between the processor 90 and the battery 16 and further couple to the external power source to provide the charge to the battery based on the charging strategy 34).
Regarding claim 9, Causey discloses the device of claim 1 and further comprising a communication module including hardware that transmits the configured charge/discharge information of the battery to an external charge device (See FIG. 12 above, interface 84). 
Regarding claim 10, Causey discloses the device of claim 9 and further wherein the external charge device configures at least one of a charge voltage and a charge current of the battery based on the charge/discharge information of the battery received from the electronic device (Note rejections above wherein this recitation does not further limit the electronic device.  Nevertheless, see FIG. 12 of Causey above wherein external apparatus 10 performs such functions). 
Regarding claim 14, Causey discloses a method for controlling charge/discharge of a battery of an electronic device (See discussion above for claims 1-7 and 9-10), the method comprising: 
generating, by at least one processor of an electronic device, usage pattern information of the battery based on a charge/discharge state of the battery (See ¶¶0030-0041 wherein the calendric usage pattern of the device is formulated based the charge/discharge state of the battery and the particular applications being used, i.e., phone, messaging or other software applications.  See also FIG. 21, steps 202 and 204), and 
configuring charge/discharge information of the battery based on the usage pattern information (See ¶0047 wherein a charge strategy, i.e., charge/discharge information, for the electronic device is developed.  See also FIG. 21, step 206), 
wherein the generating the usage pattern information comprises: analyzing a battery consumption amount of at least one application being executed on the electronic device and generating the usage pattern information of the battery based on execution of the at least one application (See ¶¶0030-0041 wherein the calendric usage pattern of the device is formulated based the charge/discharge state of the battery and the particular applications being used, i.e., phone, messaging or other software applications.  See also FIG. 21, steps 202 and 204). 
Regarding claim 15, Causey discloses the method of claim 14 and further wherein the charge/discharge information comprises at least one type of information from among a charge voltage, a charge current, and a power-off voltage (See at least ¶0029). 
Regarding claim 16, Causey discloses the method of claim 14 and further wherein generating the usage pattern information of the battery comprises: analyzing at least one criterion from among a number of times of battery charging/discharging of the battery and a charging/discharging capacity of the battery and generating the usage pattern information of the battery (See at least ¶0045). 
Regarding claim 17, Causey discloses the method of claim 17 and further wherein the generating the usage pattern information of the battery comprises: generating the usage pattern information of the battery based on at least one criterion from among time information and location information (See at least ¶¶0030-0041). 
Regarding claim 18, Causey discloses the method of claim 14 and further wherein the generating the usage pattern information of the battery comprises: analyzing a state in which the battery is being charged and generating the usage pattern information of the battery based on the configured charge/discharge information from when the battery is being charged until when the battery is completely charged (See at least ¶¶0044-0045). 
Regarding claim 19, Causey discloses the method of claim 18 and further comprising re-configuring charge/discharge information of the battery using the generated usage pattern information (See at least ¶¶0030-0041). 
Regarding claim 20, Causey discloses the method of claim 14 and further comprising storing the usage pattern information and the charge/discharge information in a non-transitory memory (See FIG. 12 above, memory 94). 
Regarding claim 21, Causey discloses the method of claim 14 and further comprising charging or discharging the battery based on the configured charge/discharge information (See FIG. 22, step 228). 
Regarding claim 22, Causey discloses the method of claim 22 and further comprising transmitting the configured charge/discharge information to an external charge device (See at least ¶0047). 

C.	Anticipation Rejections Applying Life Cycle
Claims 23-29, 32-34, 36-39, 44, 46 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,337,560 to Kalogeropoulos et al. titled LIFE CYCLE CHARGING FOR BATTERIES (hereinafter “Life Cycle”).
Regarding claim 23, Life Cycle discloses a method for controlling charge/discharge of a battery (See Life Cycle col. 1, lines 12-16 and FIG. 8, reprinted below), comprising:

    PNG
    media_image3.png
    422
    863
    media_image3.png
    Greyscale

Life Cycle FIG. 8
receiving, by an electronic device, an input for configuring a charge/discharge mode of the battery (See col. 9, line 36 to col. 11, line 27, particularly, col. 11, lines 15-26, wherein the user can select either a high or low charge voltage mode); and 
configuring, by the electronic device, charge/discharge information of the battery based on the received input, wherein the configuring the charge/discharge information of the battery further comprises: in response to receiving a user configuration mode input in the operation of receiving the input, configuring the charge/discharge information of the battery using battery configuration information obtained from a user (See col. 11, lines 15-26 wherein following the user’s selection the planned charge voltage is overridden). 
Regarding claim 24, Life Cycle discloses the method of claim 23 and further wherein the configuring the charge/discharge information of the battery comprises: when receiving the input comprises receiving an automatic configuration mode input, generating usage pattern information of the battery based on a charge/discharge state of the battery and configuring the charge/discharge information based on the usage pattern information (See col. 10, line 25 to col. 11, line 14 wherein in an automatic mode, a usage pattern is created to develop a charge/discharge information/planned charge voltage).
Regarding claim 25, Life Cycle discloses the method of claim 23 and further wherein the configuring the charge/discharge information of the battery is based on at least one operation from among an operation of configuring a charge voltage of the battery to a fully charged voltage or an operation of configuring a power-off voltage of the battery to a fully discharged voltage, when receiving a fully charged/discharged configuration mode input in the operation of receiving the input (See col. 11, lines 15-26 wherein the user can select either a high or low charge voltage mode). 
Regarding claim 26, Life Cycle discloses an electronic device (See FIG. 8, reprinted above), comprising:
a rechargeable battery (See FIG. 8 above, battery 130); and 
at least one processor communicatively coupled to the battery, wherein the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device and configures charge/discharge information of the battery based on the generated usage pattern information, and a non-transitory memory that stores the generated usage pattern information (Note Claim Interpretation section above for FL #4.  Thus see FIG. 8 above, controller 110.  Further see col. 5, lines 7-23 wherein the invention is embodied in at least one processor associated with a memory with instructions thereon cause the at least one processor to carry out the functions/techniques of the invention.  Finally see at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further is stored in the memory of the device). 
Regarding claim 27, Life Cycle disclose a method for controlling charge/discharge of a battery of an electronic device (See discussion above for claim 26), the method comprising: 
generating, by at least one processor of the electronic device, usage pattern information of the battery based on a charge/discharge state of the battery and location of the electronic device; and configuring charge/discharge information of the battery based on the usage pattern information (See at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further the planned charge voltage is configured for charging the battery).
Regarding claim 28, Life Cycle discloses an electronic device (See Life Cycle col. 1, lines 12-16 and FIG. 8, reprinted below) comprising:
a battery (See FIG. 8 above, battery 130); 
power supply circuit (See FIG. 8 above, power supply circuit 120 which receives power from outside the device); and 
at least one processor operatively coupled to the power supply circuit, and wherein the at least one processor is configured to: analyze user's usage pattern of the electronic device including information related to a battery charging pattern, control the power supply circuit to set a charged level of the battery to a first level, the first level being lower than a second level, control the power supply circuit to charge the battery to the set first level, when battery level reaches the first level and the electronic device is connected to an external charger, maintain the battery level for a certain period of time based on the user's usage pattern, and in response to determining that current time is time for increasing the battery level of the battery to the second level based on the user's usage pattern, control the power supply circuit to set the charged level of the battery to the second level and to charge the battery to the second level (Note Claim Interpretation section above for FL #5.  Thus see FIG. 8 above, controller 110.  Further see col. 5, lines 7-23 wherein the invention is embodied in at least one processor associated with a memory with instructions thereon cause the at least one processor to carry out the functions/techniques of the invention.  Finally see at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further is stored in the memory of the device.  The power supply circuit 120 is controlled using the usage pattern to charge the battery to a level of 4.0 volts for weekend days, a first level of 4.1 volts on regular days and to a second level of 4.2 volts on Wednesdays, i.e., switching the charge level from the first to second level or second level to first level depending on the day of the week).
Regarding claim 29, Life Cycle discloses the device of claim 28 and further wherein a first time period during which the battery charges to the first level is longer than a second time period during which the battery charges to the second level (Examiners note the time periods to charge the battery to the first and second levels is dependent on the charge state at the start of the charge process.  Thus, Examiners find in the ordinary course of operation of the device the time periods for charging to the first and second levels would meet the recited time periods).
Regarding claim 32, Life Cycle discloses the device of claim 28 and further wherein the first level is in a range between 60 % ~ 80 % of the second level (See col. 9, line 36 to col. 11, line 26 wherein the first level is 4.1 volts and the second level is 4.2 volts).
Regarding claim 33, Life Cycle discloses the device of claim 32 and further wherein the second level corresponds to a maximum charging voltage or current of the battery (See col. 9, line 36 to col. 11, line 26 wherein the 4.2 volts is the top related voltage for the battery).
Regarding claim 34, Life Cycle discloses the device of claim 32 and further wherein the user's usage pattern includes information regarding to a first pattern that charging state of the battery is continued over a certain time after a charging of the battery is completed (See col. 9, line 36 to col. 11, line 26 wherein the 4.2 volts is the top related voltage for the battery).
Regarding claim 36, Life Cycle discloses the device of claim 28 and further wherein the at least one processor is further configured to: determine a time to increase the battery level of the battery to the second level based on the user's usage pattern; and control the power supply circuit to set the charged level of the battery to the second level in response to determining that current time is the determined time (See at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further is stored in the memory of the device.  The power supply circuit 120 is controlled using the usage pattern to charge the battery to a level of 4.0 volts for weekend days, a first level of 4.1 volts on regular days and to a second level of 4.2 volts on Wednesdays, i.e., switching the charge level from the first to second level or second level to first level depending on the day of the week.).
Regarding claim 37, Life Cycle discloses the device of claim 37 and further wherein the at least one processor is further configured to: determine whether to control the power supply circuit to set the charged level of the battery to the first level based on the user's usage pattern, and control the power supply circuit to switch the charged level of the battery from the second level to the first level based on the determination (See at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further is stored in the memory of the device.  The power supply circuit 120 is controlled using the usage pattern to charge the battery to a level of 4.0 volts for weekend days, a first level of 4.1 volts on regular days and to a second level of 4.2 volts on Wednesdays, i.e., switching the charge level from the first to second level or second level to first level depending on the day of the week).
Regarding claim 38, Life Cycle discloses a method for operating an electronic device, the method comprising:
analyzing, by at least one processor, user's usage pattern of the electronic device including information related to a battery charging pattern (See at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further is stored in the memory of the device); 
controlling a power supply circuit, by the at least one processor, to set a charged level of the battery to a first level, the first level being lower than a second level; controlling the power supply circuit, by the at least one processor, to charge the battery with the set first voltage or current; controlling the power supply circuit to charge the battery to the first level, when battery level reaches the first level and the electronic device is connected to an external charger, maintain the battery level for a certain period of time based on the user's usage pattern; and in response to determining that current time is time for increasing the battery level of the battery to the second level based on the user's usage pattern, controlling the power supply circuit to set the charged level of the battery to the second level and to charge the battery to the second level (See further col. 9, line 36 to col. 11, line 26 wherein the power supply circuit 120 is controlled by the controller using the usage pattern to charge the battery to a level of 4.0 volts for weekend days, a first level of 4.1 volts on regular days and to a second level of 4.2 volts on Wednesdays, i.e., switching the charge level from the first to second level or second level to first level depending on the day of the week.
Regarding claim 39, Life Cycle discloses the method of claim 38 and further wherein a first time period during which the battery charges to the first level is longer than a second time period during which the battery charges to the second level (Examiners note the time periods to charge the battery to the first and second levels is dependent on the charge state at the start of the charge process.  Thus, Examiners find in the ordinary course of operation of the device the time periods for charging to the first and second levels would meet the recited time periods).
Regarding claim 44, Life Cycle discloses the method of claim 38 and further wherein the user's usage pattern includes information regarding to a first pattern that charging state of the battery is continued over a certain time after a charging of the battery is completed (See col. 9, line 36 to col. 11, line 26 wherein the 4.2 volts is the top related voltage for the battery).
Regarding claim 46, Life Cycle discloses the method of claim 38 and further wherein the method further comprises: determining a time to increase the battery level of the battery to the second level based on the user's usage pattern; and controlling the power supply circuit to set the charged level of the battery to the second level in response to determining that current time is the determined time (See at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further is stored in the memory of the device.  The power supply circuit 120 is controlled using the usage pattern to charge the battery to a level of 4.0 volts for weekend days, a first level of 4.1 volts on regular days and to a second level of 4.2 volts on Wednesdays, i.e., switching the charge level from the first to second level or second level to first level depending on the day of the week).
Regarding claim 47, Life Cycle discloses the method of claim 38 and further wherein the method further comprises: determining whether to control the power supply circuit to set the charged level of the battery to the first level based on the user's usage pattern; and controlling the power supply circuit to switch the charged level of the battery from the second level to the first level based on the determination (See at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14, wherein usage pattern information is generated based on the charge/discharge state of the battery and the location of the device and further is stored in the memory of the device.  The power supply circuit 120 is controlled using the usage pattern to charge the battery to a level of 4.0 volts for weekend days, a first level of 4.1 volts on regular days and to a second level of 4.2 volts on Wednesdays, i.e., switching the charge level from the first to second level or second level to first level depending on the day of the week).

X.	CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §103(a) that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.	Obviousness Rejections Applying Causey and Life Cycle
Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Causey in view of Life Cycle.  Regarding this claim, it is Examiners principle contention that Causey necessarily discloses the use of a power management module.  Nevertheless, in order to fully address the inherency, Examiner further find that Life Cycle teaches a power management module for a mobile device that is communicatively coupled to the at least one processor and charges or discharges the battery based on the configured charge/discharge information of the battery (See Life Cycle FIG. 8 above, battery charger 120).  Thus, if not inherent or necessarily in Causey, it would thus nevertheless be obvious at the time the invention was made to provide a power management module for the mobile device as taught by Life Cycle into the mobile device of Causey.  One having ordinary skill in the art would to so to carry out the charging of the battery as controlled by the at least one processor.

B.	Obviousness Rejections Applying Life Cycle and Shirriff
Claims 11-13 are rejected under 35 U.S.C. §103 as being unpatentable over Life Cycle in view of U.S. Patent Application Publication No. 2011/0301890 to Shirriff et al. (hereinafter “Shirriff”).
Regarding claim 11, Life Cycle discloses an electronic device comprising: 
a rechargeable battery (See Life Cycle FIG. 8  above, battery 130); 
a display module including hardware that displays a charge/discharge mode of the battery (while not shown or discussed in Life Cycle, the electronic device of Causey is a portable device that can be a mobile phone, laptop, computers, video cameras and the like, each of which would have a display); 
an input device that receives an input for configuring the displayed charge/discharge mode of the battery (See col. 9, line 36 to col. 11, line 27, particularly, col. 11, lines 15-26, wherein the user can select either a high or low charge voltage mode); and 
at least one processor that configures charge/discharge information of the battery based on the received input to set the charge/discharge mode of the battery, wherein in response to receiving a fully charged/discharged configuration mode input at a time the electronic device sets a charge/discharge mode of the battery, the at least one processor executes at least one among an operation of configuring a charge voltage of the battery to be a fully charged voltage or an operation of configuring a power-off voltage of the battery to be a fully discharged voltage (See Claim Interpretation above for corresponding structures of FL #3.  Thus see FIG. 8 above, controller 110.  Further see col. 5, lines 7-23 wherein the invention is embodied in at least one processor associated with a memory with instructions thereon cause the at least one processor to carry out the functions/techniques of the invention.  Finally see at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14 wherein the user can override the planned charge voltage of be a high charge voltage or a low charge voltage and wherein following the user’s selection the planned charge voltage is overridden to the users expected usage, i.e., fully charge or less than fully charge.  Then the processor executes an operation to fully charge the battery as input if full charge is selected).
While Examiners find that a display would necessarily be present in Causey to display the charge mode of the battery to allow the user to interact, Examiners further find that Shirriff teaches the use of a display in its mobile device for displaying data stored therein (See Shirriff FIG. 3, display 34 in mobile device 12A).  If not inherent or necessary in Causey, Examiners thus find it would have been obvious at the time the invention was made to incorporate a display into the device of Causey as taught by Shirriff to provide a visual interaction between the user and the processor for carrying out the input functions of Causey.  One having ordinary skill in the art would make such a combination because as noted in Shirriff use of a display in such mobile devices allows the user to interact with the mobile device (See Sherriff ¶0041).
Regarding claim 12, Life Cycle and Sherriff teach the device of claim 11 and further wherein in response to receiving an automatic configuration mode input at a time the electronic device sets the charge/discharge mode of the battery, the at least one processor generates usage pattern information of the battery based on a charge/discharge state of the battery and configures the charge/discharge information based on the usage pattern information (See Life Cycle at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14 wherein when the planned charge pattern is not overridden by the user, the device operates and charges the battery according to the usage pattern of the user).
Regarding claim 13, Life Cycle and Sherriff teach the device of claim 11 and further wherein in response to receiving a user configuration mode input at a time the electronic device sets a charge/discharge mode of the battery, the at least one processor configures the charge/discharge information of the battery using battery configuration information obtained from a user (See Life Cycle at least col. 9, line 36 to col. 11, line 26, particularly col. 11, lines 5-14 wherein the user can override the planned charge voltage of be a high charge voltage or a low charge voltage and wherein following the user’s selection the planned charge voltage is overridden to the users expected usage, i.e., fully charge or less than fully charge.  Then the processor executes an operation to fully charge the battery as input if full charge is selected or less than full charge is such is input).

C.	Obviousness Rejections Applying Life Cycle and Mese
Claims 30, 31 and 35, 40-43 and 45 are rejected under 35 U.S.C. §103 as being unpatentable over Life Cycle in view of U.S. Patent Application Publication No. 2005/0134225 to Mese et al. (hereinafter “Mese”).
Regarding claims 30, 31, 35, 40, 41 and 45, Life Cycle teaches the analyzing of the user pattern/profile of the device which includes the battery charging pattern.  However, Life Cycle does not explicitly state this battery charging pattern includes information related to charging periods.  Nevertheless, Mese teaches a smart charging system for a battery in an electronic device comprising developing battery charging information which includes the duration of charging, the times such charging occurs and charging levels (See Mese ¶0017).  It would have been obvious at the time the invention was made to further include the specific battery charging information taught by Mese in the battery charging information of Life Cycle.  This combination would imply further identifying and analyzing the times the charging occurs (night or day) and the charging duration as taught by Mese and using that additional information when analyzing and configuring charge information.  One having ordinary skill in the art would use such information to further develop battery charging cycles that are better for the battery and performs such charging in a less disruptive manner to the device user (See Mese ¶0028).
Regarding claim 42, Life Cycle and Mese teaches the method of claim 40 and further wherein the first level is in a range between 60 % ~ 80 % of the second level (See Life Cycle col. 9, line 36 to col. 11, line 26 wherein the first level is 4.1 volts and the second level is 4.2 volts).
Regarding claim 43, Life Cycle discloses the method of claim 32 and further wherein the second level corresponds to a maximum charging voltage or current of the battery (See Life Cycle col. 9, line 36 to col. 11, line 26 wherein the 4.2 volts is the top related voltage for the battery).

XI.	PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 476 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

XII.	INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIII.	CONCLUSION
Claims 1-47 are pending and examined.
Claims 1-47 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        





Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992